


Exhibit 10.25
FOURTH LOAN MODIFICATION AGREEMENT
(Domestic)
This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 20, 2012, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (b)
SPIRE CORPORATION, a Massachusetts corporation, with its principal place of
business at One Patriots Park, Bedford, Massachusetts 01730 (“Spire
Corporation”), SPIRE SOLAR, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Solar”), SPIRE BIOMEDICAL, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Biomedical”), and SPIRE SEMICONDUCTOR, LLC, a Delaware limited liability
company, with its principal place of business at 25 Sagamore Park Road, Hudson,
New Hampshire 03051 (“Spire Semiconductor”) (Spire Corporation, Spire Solar,
Spire Biomedical, and Spire Semiconductor are jointly and severally,
individually and collectively, “Borrower”).
1.
DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of November 16, 2009, evidenced by,
among other documents, a certain Second Amended and Restated Loan and Security
Agreement dated as of November 16, 2009, between Borrower and Bank, as amended
by a certain First Loan Modification Agreement (Domestic) dated as of June 15,
2010, as further amended by a certain Second Loan Modification Agreement
(Domestic) dated as of November 8, 2011, and as further amended by a certain
Third Loan Modification Agreement (Domestic) dated as of December 30, 2011 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2.DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as defined in the Loan Agreement (together with any other collateral
security granted to Bank, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(b) thereof:

“    (i)    The aggregate face amount of all Financed Receivables outstanding at
any time may not exceed the Facility Amount. In addition and notwithstanding the
foregoing, (A) the aggregate amount of Advances outstanding hereunder together
with all Advances (as defined in the Exim Agreement) outstanding under the Exim
Agreement may not exceed Six Million Dollars ($6,000,000.00) at any time, and
(B) the aggregate amount of Advances outstanding hereunder at any time may not
exceed Two Million Dollars ($2,000,000.00).”
and inserting in lieu thereof the following:
“    (i)    The aggregate face amount of all Financed Receivables outstanding at
any time may not exceed the Facility Amount. In addition and notwithstanding the
foregoing, (A) the aggregate amount of Advances outstanding hereunder together
with all Advances (as defined in the Exim Agreement) outstanding under the Exim
Agreement may not exceed One Million Five Hundred Thousand Dollars
($1,500,000.00) at any time, and (B) the aggregate amount of Advances
outstanding hereunder at any time may not exceed One Million Dollars
($1,000,000.00).”
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f) thereof:

“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, and at the time of
such termination the Exim Agreement has been terminated or matured, Borrower
shall pay to Bank a termination fee in an amount equal to Sixty Thousand Dollars
($60,000.00) (the “Early Termination Fee”).”




--------------------------------------------------------------------------------




and inserting in lieu thereof the following:
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, and at the time of
such termination the Exim Agreement has been terminated or matured, Borrower
shall pay to Bank a termination fee in an amount equal to Fifteen Thousand
Dollars ($15,000.00) (the “Early Termination Fee”).”
3
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“    “Facility Amount” is Two Million Five Hundred Thousand Dollars
($2,500,000.00).”
“    “Maturity Date” is December 29, 2012.”
“    “Minimum Finance Charge” is Four Thousand Dollars ($4,000.00).
“    “Streamline Availability Amount” is the lesser of (a) Two Million Dollars
($2,000,000.00) and (b) the Borrowing Base.”
“    “Streamline Facility Eligible” means, as of any day during any subject
month, Borrower has provided evidence to Bank that: Borrower (i) had Liquidity
of at least Three Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00)
at all times during the applicable Testing Month, and (ii) has Liquidity of at
least Three Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00) on such
day.”
and inserting in lieu thereof the following:
“    “Facility Amount” is One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00).”
“    “Maturity Date” is June 29, 2013.”
“    “Minimum Finance Charge” is Two Thousand Dollars ($2,000.00).
“    “Streamline Availability Amount” is the lesser of (a) One Million Dollars
($1,000,000.00) and (b) the Borrowing Base.”
“    “Streamline Facility Eligible” means, as of any day during any subject
month, Borrower has provided evidence to Bank that: Borrower (i) had Liquidity
of at least Two Million Five Hundred Thousand Dollars ($2,500,000.00) at all
times during the applicable Testing Month, and (ii) has Liquidity of at least
Two Million Five Hundred Thousand Dollars ($2,500,000.00) on such day.”
4
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

4.FEES. Borrower shall pay to Bank a modification fee equal to Ten Thousand
Dollars ($10,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.
5.RATIFICATION OF PERFECTION CERTIFICATES.
(a)    Spire Corporation hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Corporation to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Corporation provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
(b)    Spire Solar hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of June 22, 2009, delivered by Spire Solar to Bank, and acknowledges, confirms
and agrees the disclosures and information Spire Solar provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.




--------------------------------------------------------------------------------




(c)    Spire Biomedical hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Biomedical to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Biomedical provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
(d)    Spire Semiconductor hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Semiconductor to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Semiconductor provided to Bank in such Perfection Certificate have not changed,
as of the date hereof.
6.
CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7.RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.
8.NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.
9.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
10.COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
    




--------------------------------------------------------------------------------




This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
BORROWER:
 
 
 
 
 
SPIRE CORPORATION
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
Name:
Roger G. Little
 
Name:
Robert S. Lieberman
Title:
Chairman & CEO
 
Title:
CFO and Treasurer
 
 
 
 
 
 
SPIRE SOLAR, INC
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
Name:
Roger G. Little
 
Name:
Robert S. Lieberman
Title:
Chairman & CEO
 
Title:
CFO and Treasurer
 
 
 
 
 
 
SPIRE BIOMEDICAL,INC
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
Name:
Roger G. Little
 
Name:
Robert S. Lieberman
Title:
Chairman & CEO
 
Title:
CFO and Treasurer
 
 
 
 
 
 
SPIRE SEMICONDUCTOR, LLC
 
 
 
By:
Spire Corporation, a Massachusetts corporation,
 
 
 
 
its sole Member and Manager
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
Name:
Roger G. Little
 
Name:
Robert S. Lieberman
Title:
Chairman & CEO
 
Title:
CFO and Treasurer

BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
By:
/s/ Kate Leland
 
 
 
Name:
Kate Leland
 
 
 
Title:
Vice President
 
 
 





--------------------------------------------------------------------------------






Schedule 1


EXHIBIT B



--------------------------------------------------------------------------------





SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of SPIRE CORPORATION, SPIRE SOLAR, INC., SPIRE
BIOMEDICAL, INC. and SPIRE SEMICONDUCTOR, LLC (jointly and severally,
individually and collectively, “Borrower”) certify under the Second Amended and
Restated Loan and Security Agreement (as amended, the “Agreement”) between
Borrower and Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in the Agreement):


Borrower represents and warrants for each Financed Receivable:


Each Financed Receivable is an Eligible Account;


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower's organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.


Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.






--------------------------------------------------------------------------------




Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower's or any Subsidiary's
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.


Borrower is in compliance with the financial covenant set forth in Section 6.7
of the Agreement.


All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.




Financial Covenant


Required     Actual        Compliance


Minimum Cash            >$1,500,000      $ ______        Yes No




Streamline Facility Eligibility


Required    Actual            Eligible


Liquidity            >$2,500,000     $_____            Yes No


















Sincerely,


SPIRE CORPORATION
SPIRE SOLAR, INC.
SPIRE BIOMEDICAL, INC.
SPIRE SEMICONDUCTOR, LLC




________________________
Signature
________________________
Title
________________________
Date




